Citation Nr: 0027595	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-23 397 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2000, the veteran sent a facsimile to the RO 
requesting that his hearing at the RO before a member of the 
Board be rescheduled for no earlier than August 2000.  
Thereafter, the RO rescheduled the veteran for a hearing in 
July 2000.  However, the appellant failed to appear.  As 
neither the veteran nor his representative has alleged that 
the veteran had good cause for his failure to appear and 
neither has requested that the hearing be rescheduled, the 
Board will proceed as if the request for a Board hearing has 
been withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1976, the RO 
continued the denial of the veteran's claims for service 
connection for psychiatric disability and back disability. 

2.  The evidence added to the record since the January 1975 
rating decision denying service connection for psychiatric 
disability and back disability is redundant or cumulative of 
evidence previously of record or is not, either by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of either of the claims.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for psychiatric 
disability or his claim for service connection for back 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Service connection for psychiatric disability and back 
disability was denied in a Board decision of December 1975.  
In an unappealed January 1976 rating decision, the RO 
continued the denial of the veteran's claims for service 
connection for psychiatric disability and back disability.  

Evidence that was of record at the time of the RO's January 
1976 decision included service medical records, a September 
1973 VA examination report, private medical reports, received 
by the RO in January 1975, a report of VA hospitalization 
report, dating in November and December 1973, VA outpatient 
reports, dated in 1974 and 1975, and VA orthopedic and 
psychiatric examination reports, dated in September 1975  

Service medical records reflect that all of the veteran's 
systems were found to be normal during a July 1972 enlistment 
examination.  In early February 1972, the veteran complained 
of a dry cough and back pain of two months' duration.  An 
impression of ligamentous strain was entered.  In mid-
February 1973, the veteran complained of diffuse pain from 
the cervical to the lumbar spine.  An impression of non-
specific back pain was recorded.  In late February 1973, an 
examination of the lumbar spine, to include an X-ray, was 
negative.  The impression of the examiner was chronic 
lumbosacral strain.  The veteran continued to complain of 
back pain in March and April 1973, and was placed on a 
limited profile because of lumbosacral strain.  In mid-April 
1973, the veteran was hospitalized with complaints of back 
pain since December 1972.  He related that the pain was all 
over his back and that there was soreness to touch from the 
neck to the low back, which was not relieved with medication.  
The examiner noted that previous physical examinations, 
laboratory tests and X-rays had been normal.  

An examination in April 1973 showed obvious psychogenic 
symptoms.  The veteran sighed at times, seemed helpless by 
his attitude but was openly hostile.  When he was asked to 
flex to touch the floor, he responded with little effort and 
he did not appear to be in real pain.  A neurological 
examination and X-rays of the lumbar spine were negative.  
Following a psychiatric evaluation, a diagnosis of passive 
aggressive personality disorder, severe, manifested by 
passivity, obstructionism, procrastination, and persistent 
somatization of back pain was recorded.  In late June 1973, 
an examination was negative for any evidence of back spasms.  
An impression of back strain was entered.  The report of a 
June 1973 examination for separation reflects that the 
veteran's spine was normal.  A diagnosis of passive-
aggressive personality disorder was entered.  The examiner 
also noted that the veteran had had recurrent back pain for 
the previous six months.  On a Report of Medical History, 
dated in June 1973, the veteran related that his health was 
"fair" because of back pain which had its onset in December 
1972.  The veteran related that he had had recurrent back 
pain, frequent trouble sleeping, depression or excessive 
worry and nervous trouble.  

A September 1973 VA examination report reflects that the 
veteran complained of back pain which radiated up the right 
side of his neck.  He stated that he could not sleep at night 
and that he could not lift anything.  Examination of the 
lumbar spine, to include an X-ray, was normal with the 
exception of some spasm of the lumbar paravertebral muscles.  
An assessment of alleged lumbar pain was recorded.  

Private medical reports, received by the RO in January 1975, 
reflect that the veteran had been prescribed Valium.  

A report of the veteran's VA hospitalization in November and 
December 1973 indicates that upon admission, the veteran 
complained of pain in the middle of the spine, and also in 
the right shoulder and thighs, which had its onset during 
service in December 1972.  Examination of the spine was 
negative with the exception of some local tenderness on 
percussion in the lumbosacral area.  A neurological 
examination was negative.  After a psychological evaluation, 
an impression of mild to moderate anxiety reaction was 
entered.  The examiner also noted the veteran's history of 
passive-aggressive personality.  In conclusion, the examiner 
determined that the examination and observation had failed 
detect any orthopedic problem of any clinical significance.  
At discharge from the hospital, a diagnosis of mild anxiety 
reaction was entered.  

VA outpatient reports, dated in 1974 and 1975, reflect that 
the veteran complained of having back pain since service, 
anxiety and depression, and that impressions of low back 
strain, lumbar pain, cause unknown, anxiety with tension and 
psychophysiological reaction (back pain) were recorded.  

During a September 1975 VA orthopedic examination, the 
veteran related that he had had back pain since 1972 or early 
1973.  Examination of the lumbar spine, to include an X-ray, 
was negative with the exception of a slight tendency to 
lordosis at the thoracolumbar spine.  The examiner concluded 
that other than the probability of some degree of a 
functional or postural back strain, the orthopedic 
examination did not provide an adequate explanation for the 
veteran's alleged continuous and significant low back pain.  
A diagnosis of functional (postural) low back strain, by 
history, not found on examination was entered by the 
examiner.

The report of a September 1975 VA psychiatric evaluation was 
also of record.  The veteran related that his only problem 
was his back and that he was not a nervous person.  No mental 
disorder was found on examination.  

Evidence added to the record since the January 1976 rating 
decision includes numerous private and VA medical records, 
dating from 1977 to 1997.  While these records reflect that 
the veteran continued to seek treatment for low back pain, 
depression, alcohol and narcotic abuse, and that he had 
sustained trauma to his lumbar spine as a result of two post-
service motor vehicle accidents and a fall at his place of 
employment, these records do not suggest that any currently 
diagnosed psychiatric disorder or back disorder is 
etiologically related to service.  Therefore, the medical 
evidence added to the record is redundant or cumulative in 
nature and is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered to fairly decide the merits of either of the 
claims.  It is not new and material.  

The statements and testimony of the veteran during his August 
1996 hearing at the RO in Cleveland, Ohio, are to the effect 
that his low back pain and psychiatric problems began after a 
fall during service in 1972.  However, as a lay person, he is 
not qualified to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, 
statements of the veteran to the effect that his disabilities 
began in service were recorded in the evidence previously of 
record.  Therefore, his statements and testimony are 
essentially cumulative in nature and are not so significant 
that they must be considered to fairly decide the merits of 
either of the veteran's claims.  Therefore, they are not new 
and material.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen either of these 
claims.

If the veteran desires to reopen these claims in the future, 
he should submit competent evidence, such as an opinion from 
a physician, supporting his contentions that he currently has 
psychiatric disability and back disability that are 
etiologically related to his active military service.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for psychiatric 
disability is denied.

New and material evidence not having been received, reopening 
of the claim for service connection for back disability is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

